Pee Cubiam,
The accounts between these parties were so confused, that the court properly stated to the jury, “This kind of a case is necessarily protracted. There are a great many items and a good deal of evidence, and you will have to give it very careful and thoughtful attention.” The amount of the plaintiff’s claim with the admitted and disputed payments, were presented by parties who should accurately know all of the facts, and resulted in a verdict of $1,468. The court refused to grant a new trial upon condition that the plaintiff file a remittitur of $400, and judgment was entered less that amount.
The charge of the court and the opinion refusing a new trial, fairly dispose of the controverted legal questions. After a careful examination' of the whole record, we fail to find any reversible error that would warrant a retrial of this case.
The judgment is affirmed.